ON the Merits.
■ The accused is appellant from a conviction of the crime of petit larceny and a sentence to seven months’ imprisonment in the penitentiary, relying on his assignment of errors of law which are alleged to be apparent upon the face of the record.
The first assignment of error is, that the crime charged against the accused was barred by the statute of limitation — Revised Statutes, Sec. 986 — at the time the information was found against him, and presented to the court a qua, the statute declaring that “ no person shall be prosecuted, tried or punished for any offence * * * * unless the indictment or presentment for the same be found or exhibited within one year next after the offence shall have been made known to a public officer having the power to direct the investigation or prosecution.”
The information was filed on the 12th of April, 1897, and it charges that the accused did on the 12th day of April, 1896, three pairs of shoes of the value of three dollars, and other articles of property belonging to one H. B. Turcan, wilfully and feloniously take, steal and carry away; and upon that recital the point is made by defendant’s counsel, that the information was not filed or presented to the court within one year next after the offence is alleged to have been committed.
From the recitals from the record just referred to that statement is manifestly correct — the full term of one calendar year having expired on the day previous to the filing of the information by the district attorney.
The language of the law is imperative, that “ no person shall be prosecuted, tried or punished for any offence ” — other than such as are particularly excepted — ‘ unless the indictment or presentment for *1161the same be found and exhibited within one year next after the offence shall have been made known to a public officer having the power to direct the investigation or prosecution; ” and this court has no discretion in the matter, as the information was filed after the utile tempus had expired.
As there seems to have been no examination in the matter by the grand jury, presumably it was brought to the attention of the law officer of the State contemporaneously with the filing of the information; and as it does not negative prescription the plea must be sustained and the judgment reversed.
It is therefore ordered and decreed that the judgment and sentence be annulled and the defendant discharged.
Nicholls, 0. J., absent; ill.